Title: Thomas Jefferson to Joel Yancey, 25 May 1819
From: Jefferson, Thomas
To: Yancey, Joel


          
            Dear Sir
            Monticello May 25. 19.
          
          The sale of my tobo in Richmond has been so miserable (averaging but 5.D) out of which the transportation is yet to be deducted that I do not think what remains on hand (if not already sent) ought to be  sent there; and that you had better get what you can for it at Lynchburg where it’s intrinsic character is better known. the proceeds may be paid to mr White in part of his last year’s wages. the loss on the flour is great also that recieved  before Christmas averaging but 7.57 and that after christmas only 5.34 and this fall of price on the tobo on and on 674. barrels of flour has shortened what the proceeds of my crop, at an usual price would have been, nearly 3000.D. this makes me look wistfully to the accomplishment of the sale of Robertson’s 200. as if it can be done  without a sacrifice, say for 50. or 60.D. and indeed if you or mr Radford would give me 100.D. an acre for the 50. as beyond Bear branch on the West side of the road, I believe I should take it, letting my debt to you go in part of the payment. to owe what I cannot pay is a constant torment.—we have now, as a preliminary to the University,  procured the best classical teacher I believe in the US. who has just opened his school in Charlottesville. tuition fees will be 30.D. a year and board will be 125.D. a year, one half of both in advance. one vacation only in the year, & that from the middle of Dec. to the last of January. the school is filling fast. if yourself or neighbors wish to send, it should be soon. I salute you with affectionate friendship & respect.
          
            Th: Jefferson
          
         